DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s declarations and response filed on 04/22/2021 is acknowledged. The previous rejection is maintained in this office action. Claims 1-4, 6-9 and 13-21 are examined on the merits in this office action.

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 04/06/2021 and 06/15/2021 are considered and signed IDS forms are attached.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9 and 13-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 1 recites “the pencil hardness of the first hard coat surface is 6H or more”. While there is support for pencil hardness of specific first hard coat surface of 6H or 7H (see Tables 1-4), there is no support for pencil hardness of broad recitation of first hard coat surface having broad range of pencil hardness of 6H or more. This rejection affects all the dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 7, 13, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 2002/0164493 A1) in view of Matsuo et al. (JP2002235018 A cited in IDS) and Sakano et al. (US 2010/0147191 A1 cited in IDS).  It is noted that the disclosures of Matsuo et al. are based on a machine translation of the reference which is included in previous action.

Regarding claims 1-3, 6, 7, 13, 14, 16 and 20, Miyazaki et al. disclose a hard coat film (i.e. hard coat laminated film) comprising a hard coat layer and a substrate, wherein the hard coat layer can be formed on both surfaces of the substrate (see Abstract and paragraph 0015). Accordingly, the hard coat film of Miyazaki et al. comprises, in order from a surface side, a first hard coat layer, the substrate and a second hard coat layer. A thickness of the hard coat layer is 1 to 50 microns (see paragraph 0017). The substrate can be a polycarbonate resin film (see paragraph 0012). The hard coat film is used as a protective film for liquid crystal devices and display devices such as touch panels (i.e. image display device) (see paragraph 0002). Accordingly, the image display device comprises the hard coat laminated film. While Miyazaki et al. do not disclose substrate is a transparent resin film layer, given that the hard coat film is 
The hard coat layer (i.e. first hard coat layer and second hard coat layer) comprises 100 parts by weight of a photocurable substance and 0.01 to 20 parts by weight of photopolymerization initiator (see paragraphs 0016, 0026). The photocurable substance can be multifunctional (meth)acrylate (see paragraph 0018). The hard coat layer can include leveling agent (see paragraph 0031). The hard coat layer can optionally contain filler and antimicrobial agent (see paragraphs 0028, 0029). Accordingly, the hard coat layer do not include inorganic particles. 
Miyazaki et al. do not disclose the hard coat layer comprising presently claimed multifunctional (meth) acrylate. Miyazaki et al. do not disclose hard coat layer comprising presently claimed water repellant in presently claimed amounts. Miyazaki et al. do not disclose the pencil hardness of the first hard coat surface is 6H or more.
Matsuo et al. disclose a resin composition suitable for hard coat comprising a (meth)acrylic ester mixture of reaction product of (meth)acrylic acid with a mixture of tripentaerythritol and dipentaerythritol (see Abstract).Given that 67.26 wt% tripentaerythritol, 5.39% dipentaerythritol, 1.12% of pentaerythritol (i.e. mono pentaerythritol) and 17.6% tetrapentaerythritol (i.e. polypentaerythritol) are used (see paragraph 0008),  the multifunctional acrylate comprises 67.26 wt% of tripentaerythritol acrylate and also dipentaerythritol acrylate, pentaerythritol acrylate and tetrapentaerythritol acrylate. The coating obtained from the resin composition has little curling properties and hardly causes cracks (see Abstract).
In light of motivation for using multifunctional acrylate disclosed by Matsuo et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use multifunctional acrylate of Matsuo et al. as the multifunctional acrylate in the hard coat layer of Miyazaki et al. in order to obtain coating with little curling properties and hardly causes cracks, and thereby arrive at the claimed invention.
Miyazaki et al. in view of Matsuo et al. do not disclose hard coat layer comprising presently claimed water repellant in presently claimed amounts. Miyazaki et al. in view of Matsuo et al. do not disclose the pencil hardness of the first hard coat surface is 6H or more.
Sakano et al. disclose fluorine-containing acrylate that is a (meth)acryloyol  group-containing fluoropolyether that is blended in hard coat composition to provide coating with stain resistance, water repellency, oil repellency, and finger proof properties (see Abstract and paragraph 0053). The amount of fluorine-containing acrylate to be added is in range of 0.1 to 10 parts by weight (see paragraph 0053).
In light of motivation for using 0.1 to 10 parts by weight of fluorine-containing acrylate blended in hard coat composition disclosed by Sakano et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 0.1 to 10 parts by weight of fluorine-containing acrylate of Sakano et al. in the hard coat layer of Miyazaki et al. in view of Matsuo et al. in order to provide coating with stain resistance, water repellency, oil repellency, and finger proof properties, and thereby arrive at the claimed invention.
Miyazaki et al. in view of Matsuo et al. and Sakano et al. do not disclose the pencil hardness of the first hard coat surface is 6H or more. However, given that the first hard coat of Miyazaki et al. in view of Matsuo et al. and Sakano et al. is identical to that presently claimed, it is obvious or inherent that the pencil hardness of the first hard coat surface is 6H or more in Miyazaki et al. in view of Matsuo et al. and Sakano et al.
Miyazaki et al. in view of Matsuo et al. and Sakano et al. do not disclose the hard coat laminate film satisfies presently claimed property. However, given that that the hard coat laminated film of Miyazaki et al. in view of Matsuo et al. and Sakano et al. is identical to that presently claimed, it is obvious or inherent that the hard coat laminated film of Miyazaki et al. in view of Matsuo et al. and Sakano et al. satisfies presently claimed property.
 
Claims 4, 8, 9, 15, 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 2002/0164493 A1) in view of Matsuo et al. (JP2002235018 A cited in IDS) and Sakano et al. (US 2010/0147191 A1 cited in IDS) as applied to claim 1-3 above, further in view of Otome et al. (JP 2009279806A cited in IDS). It is noted that the disclosures of Otome et al. are based on a machine translation of the reference which is included in previous action.

Regarding claims 4, 8, 9, 15, 17, 18 and 21, Miyazaki et al. in view of Matsuo et al. and Sakano et al. disclose the hard coat laminated film as set forth above. Miyazaki et al. in view of Matsuo et al. and Sakano et al. disclose the image display device comprises the hard coat laminated film. While Miyazaki et al. disclose substrate as polycarbonate resin layer (transparent resin film), Miyazaki et al. in view of Matsuo et al. and Sakano et al. do not disclose presently claimed transparent multilayer film.
Otome et al. disclose a laminate having excellent transparency, scratch resistance, mechanical strength and impact resistance (see paragraph 0005). The laminate comprises a hard coat layer formed on the surface or the both surfaces of a base laminate, wherein the base laminate comprises a laminate of heat-resistant acrylic resin, a polycarbonate resin having excellent impact resistance and a heat resistant-acrylic resin, in that order (see paragraphs 0005 and 0006). The polycarbonate can be aromatic polycarbonate resin layer (see paragraph 0012). The heat-resistant acrylic layer contains polymer comprising (meth)acrylate and imide structure, i.e. the heat-resistant acrylic layer is poly(meth)acrylimide layer (see paragraph 0013). The laminate of poly(meth)acrylimide layer (), the aromatic polycarbonate layer () and the poly(meth)acrylimide layer () layer read on presently claimed transparent resin film layer. 
In light of motivation for using a base laminate comprising poly(meth)acrylimide layer. the aromatic polycarbonate layer and poly(meth)acrylimide layer disclosed by Otome et al. as ), the aromatic polycarbonate layer () and a second poly(meth)acrylimide layer () in this order. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 2002/0164493 A1) in view of Matsuo et al. (JP2002235018 A cited in IDS) and Sakano et al. (US 2010/0147191 A1 cited in IDS) as applied to claim 1 above, further in view of Kojima et al. (US 2010/0028600 A1 cited in IDS).

Regarding claim 19, Miyazaki et al. in view of Matsuo et al. and Sakano et al. disclose the hard coat laminated film as set forth above. The hard coat laminated film comprises a first hard coat layer, the transparent resin film layer and the second hard coat layer, wherein the hard coat layer comprises multifunctional (meth)acrylate and leveling agent. ‘
Miyazaki et al. in view of Matsuo et al. and Sakano et al. do not disclose amount of leveling agent in second hard coat.
As indicated by Kojima, it is well known that the leveling agent is used to moderately smooth the hard coat layer (see paragraph 0075). Therefore, it would have been obvious to one of ordinary skill in the art to use amount of leveling agent including that presently claimed depending on desired smoothness of the second hard coat in Miyazaki et al. in view of Matsuo et al. and Sakano et al., and thereby arrive at the claimed invention.
Response to Arguments
Applicant's declarations and response filed 04/22/2021 have been fully considered but they are not persuasive because of following reasons.

Applicant argue that applicants respectfully submits that one of ordinary skill in the relevant art would have clearly understood that the disclosure of the application provides sufficient support for the first hard coat surface having a pencil hardness of 6H or more, as recited in independent Claim 1. First, paragraph [0067] of the subject application states, “[t]he layer thickness of the al layer, although not particularly limited, may be typically 20 m or more, preferably 40 m or more, more preferably 60m or more, and still more preferably 80 m or more from a viewpoint of the surface hardness of the hard coat laminated film of the present invention ”. One of ordinary skill in the relevant art would have understood that the description in paragraph [0067] is demonstrated by a comparison of Example 1 with Example 13 disclosed in the subject application. From these results, one of ordinary skill in the relevant art would appreciate that when the layer thickness of the α1 layer is made larger, a higher pencil hardness of the hard coat laminated film can be obtained.
While there is support for pencil hardness of specific first hard coat surface (i.e. specific type and specific thickness) of 6H or 7H on a specific transparent resin film layer (specific type and specific thickness) (Examples 1 and 13), there is no support for pencil hardness of broad recitation of first hard coat surface having broad range of pencil hardness of 6H or more on any transparent film layer. 

Applicants argue that second, applicant notes that the disclosure of the subject application discloses that when the first hard coat thickness values in Example 6S, Example 8, Example 1, Example 9 and Example 10 are 4.0 m, 8.0 m, 10.5 m, 12.0 m and 20.0 m, See paragraphs [0100-0106], [0108], [0110], [0117], and [0119], and Tables 1 and 3 of the subject application. From these results, one of ordinary skill in the relevant art would appreciate that when the layer thickness of the al layer is made larger, a higher pencil hardness of the hard coat laminated film can be obtained.
While there is support for pencil hardness of specific first hard coat surface (i.e. specific type and specific thickness) of 5H, 6H, 7H, 7H and 7H (Tables 1 and 3) on a specific transparent resin film layer (specific type and specific thickness), there is no support for pencil hardness of broad recitation of first hard coat surface having broad range of pencil hardness of 6H or more on any transparent film layer. 

Applicants submit declaration and argue that in support of the above arguments, Nozomu WASHIO, one of the co-inventors of the subject application, submits the April 13, 2021, Declaration (Declaration 3) as an appendix of this Response. The April 13th Declaration reveals that when the transparent resin film (P-1) in which the layer thickness of the al layer is 80 m, the layer thickness of the P layer is 90 m, and the layer thickness of the a2 layer is 80 m used in Example 1 of the subject application is replaced with a transparent resin film in which the layer thickness of the al layer is 110 m, the layer thickness of the P layer is 30 m, and the layer thickness of the a2 layer is 110 m, i.e., when the layer thickness of the al layer is increased from 80 m to 110 m, it resulted in a hard coat laminated film having a pencil hardness of 8H of the first hard coat surface. The April 13th Declaration also reveals that when the thickness of the first hard coat is increased from 10.5 m to 60.0 m in addition to the increase in the layer thickness of the al layer, it resulted in a hard coat laminated film having a pencil hardness of 9H of the first hard coat surface. In this regard, it is noted that 9H is the 
While the declaration shows the present invention has pencil hardness of 8H and 9H, the declaration does not show that the applicants had possession of this concept at the time of original filing. Further, even if this is considered as support for the pencil hardness of 8H and 9H, this is limited to specific first hardcoat on specific transparent resin film layer. 

Applicants submit declaration and argue that in the February 18, 2021, Declaration 1, it is demonstrated that a combination of Miyazaki with Matsuo and Sakano could not arrive at the subject matter recited in independent Claim 1, including the requirement that “the pencil hardness of the first hard coat surface is 6H or more” but the combination only reaches a pencil hardness of the first hard coat of 4H or less. In other words, these experimental results demonstrated in the February 18, 2021, Declaration 1 provide clear evidence that a combination of Miyazaki with Matsuo and Sakano could not arrive at the subject matter recited in independent Claim 1, including the requirement that “the pencil hardness of the first hard coat surface is 6H or more,” as recited in independent Claim 1.
Regarding hard coat laminate films 1 and 2 having pencil hardness of 4H and 3H respectively, it is noted that applicants have utilized B-1 of present invention and not fluorine-containing acrylate of Sakano. Therefore, the examiner has not established that a combination of Miyazaki with Matsuo and Sakano has pencil hardness of 4H. 
While applicants argue that B-1 of present invention is equivalent to fluorine-containing acrylate of Sakano given that B-1 appears to contain silicon atoms similar to the fluorine-containing acrylate of Sakano, the applicants have not established that the structure of B-1 of present invention is identical to fluorine-containing acrylate of Sakano. That is, applicants' argument that B-1 contains silicone atoms is not sufficient to establish that B-1 is equivalent to fluorine-containing acrylate of Sakano. 
Further, regarding hard coat laminate film having pencil hardness of 3H, it is noted that the applicants have utilized 86 parts by mass of acrylic ester mixture A-1 and 14 parts by mass of hexanediol diacrylate. Given that present claims do not recite hexanediol acrylate, it is not clear how hexanediol acrylate affects pencil hardness. 

Applicants submit declaration and argue that applicant submits that the experimental data demonstrated in the working examples is commensurate with the scope of the invention recited in independent Claim 1. In support of Applicant’s arguments, Nozomu WASHIO, one of the co-inventors of the subject application, submits the February 18, 2021, Declaration (Declaration 2) as an appendix of this Response. The February 18, 2021, Declaration 2 reveals that the experimental data demonstrated in the working examples of the subject application is commensurate with the scope of the invention recited in independent Claim 1.
However, the data is not persuasive given that the data is not commensurate in scope with the scope of present claims given that (i) the examples recite specific multifunctional (meth)acrylate in specific amounts, while the present claim has broad recitation of multifunctional (meth)acrylate in broad amounts, (ii) the examples recite specific (meth)acryloyl group-containing fluoropolyether water repellent in specific amounts, the present claim has broad recitation of (meth)acryloyl group-containing fluoropolyether water repellent in broad amounts, and (iii) the examples recite specific transparent resin film layer, the present claims recite any transparent resin film layer.

Applicants submit declaration and argue that from the result of Experiment 1, it was revealed that excellent abrasion resistance of rank E or better could be achieved even by using 
While Experiment 1 show that excellent abrasion resistance of rank E or better could be achieved even by using pentaerythritol triacrylate A-3, i.e, a monopentaerythritol acrylate having three acryloyl groups in combination with A-1 in specific amounts, the declaration does not show that excellent abrasion resistance is achieved for broad recitation (A) as presently claimed that includes other kinds of acrylates such as a mixture of 20 mass% or more of tripentaerythritol acrylate and dipentaerythritol, a mixture of 20 mass% or more of tripentaerythritol acrylate and monopentaerythritol and a mixture of 20 mass% or more of tripentaerythritol acrylate and polypentaerythritol acrylate.
Further, declaration shows that Experiment 1 has excellent abrasion resistance of rank E or better, the declaration is silent regarding pencil hardness.

Applicants submit declaration and argue that from the result of Experiment 2, it was revealed that excellent abrasion resistance could be achieved even by using a (meth)acryloyl group-containing fluoropolyether water repellent other than the mixture of (B-l) and (B-2) that are specific (meth)acryloyl group-containing fluoropolyether water repellants demonstrated in the working examples of the present specification.
While Experiment 2 show that excellent abrasion resistance could be achieved even by using a (meth)acryloyl group-containing fluoropolyether water repellent (B-3) in specific amounts other than the mixture of (B-l) and (B-2), the declaration does not show that excellent abrasion resistance is achieved for broad recitation (B) as presently claimed that includes any type of (meth)acryloyl group-containing fluoropolyether water repellent in broad amounts.
Further, declaration shows that Experiment 2 has excellent abrasion resistance of rank E or better, the declaration is silent regarding pencil hardness.

Applicants submit declaration and argue that from the result of Experiment 3, it was revealed that excellent abrasion resistance could be achieved even by making the thickness of the first hard coat thicker than any of 10.5 m, 12.0 m and 20.0 m that are specific thicknesses demonstrated in the working examples of the present specification.
In light of the declaration as well as the data in the present specification, there is no longer an issue with the data being commensurate in scope with respect to the thickness of the first hard coat.

Applicants argue that from the result of Experiment 4, it was revealed that excellent abrasion resistance could be achieved even by using a transparent resin film other than the one employed in the working examples of the present specification.
While the Experiment 4 shows that excellent abrasion could be achieved even by using aromatic polycarbonate film P-2, the declaration does not show excellent abrasion is achieved for broad recitation of any transparent resin film layer.
Further, declaration shows that Experiment 4 has excellent abrasion resistance of rank E or better, the declaration is silent regarding pencil hardness.

Applicants submit declaration and argue that exhibition of abrasion resistance even without formation of second hard coat (declaration filed 03/17/2020).
In light of persuasive argument, the data is persuasive without using the second hard coat.

Applicants submit declaration and argue that there is no relationship with type of transparent resin film in exhibition of excellent abrasion resistance.
While the declaration filed 03/17/2020 show biaxially oriented polyethylene terephthalate film or aromatic polycarbonate film as transparent resin film layer show excellent abrasion resistance and the declaration filed 04/22/2021 show aromatic polycarbonate film show excellent abrasion resistance, the declarations have not shown excellent abrasion resistance is achieved for any type of transparent resin film layer which can include a wide variety of transparent resin film layers.

Applicants argue that Otome and Kojima fail to cure the deficiencies of Miyazaki, Matsuo, and Sakano.
However, note that while Otome, or Kojima do not disclose all the features of the present claimed invention, Otome, or Kojima are used as teaching reference, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach a certain concept, namely transparent multilayer film by Otome et al. and amount of leveling agent by Kojima, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRUPA SHUKLA/Examiner, Art Unit 1787                                                                                                                                                                                                        
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787